Exhibit QUEST CAPITAL CORP. Consolidated Financial Statements December 31, 2008 and 2007 (Expressed in thousands of Canadian dollars) 1 Management’s Responsibility for Financial Reporting The accompanying consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles and reconciled to United States generally accepted accounting principles.These consolidated financial statements contain estimates based on management’s judgement. Management maintains an appropriate system of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded and proper records maintained and that financial information is accurate and reliable. The Audit Committee of the Board of Directors, which is composed of independent directors, reviews the results of the annual audit and the consolidated financial statements prior to submitting the consolidated financial statements to the Board for approval. The Company’s auditors, PricewaterhouseCoopers LLP, are appointed by the shareholders to conduct an audit and their report follows. “Stephen Coffey” “Jim Grosdanis” President and Chief Executive Officer Chief Financial Officer Vancouver, BC, Canada March 26, 2 Management’s Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting.Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2008.Management used the Committee of Sponsoring Organizations of the Treadway Commission (COSO) framework to assess the effectiveness of the Company’s internal control over financial reporting.Based on that assessment, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2008. Based on the Company’s management’s assessment, there were no material weaknesses in the Company’s internal control over financial reporting as of December 31, PricewaterhouseCoopers LLP, independent auditors, who have audited and issued a report on the consolidated financial statements of the Company for the year ended December 31, 2008, have also issued an attestation report on the Company’s management’s assessment of the Company’s internal control over financial reporting.This attestation report follows. “Stephen Coffey” “Jim Grosdanis” President and Chief Executive Officer Chief Financial Officer Vancouver, BC, Canada March 26, 3 Quest Capital Corp. Consolidated Balance Sheets As at December 31, 2008 and 2007 (Expressed in thousands of Canadian dollars) 2008 2007 assets Cash deposits $ 1,621 $ 30,484 Restricted cash (note 5) 4,014 12,452 Loans receivable (note 6) 372,084 277,710 Income tax receivable 190 - Future income tax (note 11) 4,944 3,916 Premises and equipment (note 7) 862 841 Other assets 540 341 $ 384,255 $ 325,744 liabilities Accounts payable and accrued liabilities (note 12) $ 3,079 $ 7,081 Revolving debt facility (note 8) 50,153 26,365 Income taxes payable - 188 Future income tax (note 11) 841 904 Asset retirement obligation (note 9) 459 572 Preferred share liability (note 10) 38,724 - $ 93,256 $ 35,110 shareholders’ equity Share capital (note 10) 207,161 207,161 Contributed surplus (note 10) 7,954 6,934 Retained earnings 75,884 76,539 290,999 290,634 $ 384,255 $ 325,744 Commitments and contingencies (notes 6(d) and 13) Subsequent event (note 20) Approved by the Board of Directors “Stephen C. Coffey”Director Stephen C. Coffey “A. Murray Sinclair”Director A. Murray Sinclair The accompanying notes are an integral part of these consolidated financial statements. 4 Quest Capital Corp. Consolidated Statements of Retained Earnings For the years ended December 31, 2008, 2007 and 2006 (Expressed in thousands of Canadian dollars) 2008 2007 2006 Retained earnings – beginning of year $ 76,539 $ 65,137 $ 28,645 Adoption ofCICA financial instrument standards (note 2) - 1,591 - Net income for the year 22,831 23,667 43,701 Dividends (23,486 ) (13,856 ) (7,209 ) Retained earnings – end of year $ 75,884 $ 76,539 $ 65,137 The accompanying notes are an integral part of these consolidated financial statements. 5 Quest Capital Corp. Consolidated Statements of Income For the years ended December 31, 2008, 2007 and 2006 (Expressed in thousands of Canadian dollars, except per share amounts) 2008 2007 2006 Interest income $ 46,819 $ 40,021 $ 30,764 Interest expense (2,967 ) (666 ) (1,380 ) Net interest income 43,852 39,355 29,384 Provision for loan losses (note 6(c)) (13,735 ) - (238 ) Net interest income after provision for loan losses 30,117 39,355 29,146 Other income Syndication fees (note 12) 297 932 543 Management and finder’s fees (note 12) - 2,445 3,993 Gains on sale of securities (note 12) - 8,554 14,492 Other 11 51 14 308 11,982 19,042 Net interest and other income 30,425 51,337 48,188 Non-interest expense Salaries and benefits 3,070 5,042 2,889 Bonuses 50 2,895 4,241 Stock-based compensation (note 10(f)) 1,020 1,085 521 Office and other 1,843 2,559 1,029 Legal and professional services 1,348 2,904 1,908 Regulatory and shareholder relations 592 579 478 Directors’ fees 202 224 280 Resource asset related expense (recoveries) 481 61 (142 ) 8,606 15,349 11,204 Income before income taxes 21,819 35,988 36,984 Income tax (recovery) expense(note 11(a)) Current 266 665 1,295 Future (1,278 ) 11,656 (8,012 ) (1,012 ) 12,321 (6,717 ) Net income for the year $ 22,831 $ 23,667 $ 43,701 Earnings per share Basic $ 0.16 $ 0.16 $ 0.32 Diluted $ 0.16 $ 0.16 $ 0.31 Weighted average number of shares outstanding Basic 146,789,711 145,698,793 137,713,931 Diluted 146,925,085 148,792,349 140,826,503 The accompanying notes are an integral part of these consolidated financial statements. 6 Quest Capital Corp. Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income For the years ended December 31, 2008 and 2007 (Expressed in thousands of Canadian dollars) 2008 2007 Net income for the year $ 22,831 $ 23,667 Other comprehensive loss Reclassification adjustment for gains recorded included in net income (net of income tax of $1,156) - (2,232 ) Comprehensive income $ 22,831 $ 21,435 Accumulated other comprehensive income – beginning of year $ - $ - Adoption of financial instruments standards (note 2), (net of income tax of $1,156) - 2,232 Other comprehensive loss for the year (net of income tax of $1,156) - (2,232 ) Accumulated other comprehensive income –end of year $ - $ - The accompanying notes are an integral part of these consolidated financial statements. 7 Quest Capital Corp. Consolidated Statements of Cash Flows For the years ended December 31, 2008, 2007 and 2006 (Expressed in thousands of Canadian dollars) 2008 2007 2006 Cash flows from operating activities Net income for the year $ 22,831 $ 23,667 $ 43,701 Adjustments to determine net cash flows relating to operating items: Amortization of premises and equipment 312 174 150 Future income taxes (1,278 ) 11,656 (8,012 ) Stock-based compensation 1,020 1,085 521 Provision for loan losses 13,735 - (238 ) Amortization of deferred interest and loan fees (7,061 ) (8,855 ) (5,539 ) Deferred interest and loan fees received 6,270 1,348 6,428 Other 474 (193 ) 636 Activity in marketable securities held for trading Purchases - (4,221 ) (4,356 ) Proceeds on sales - 11,648 12,327 Gains on sale of marketable securities and investments - (8,554 ) (14,492 ) Other assets and investments received as finder’s fees - (638 ) (862 ) Expenditures for reclamation and closure (25 ) (302 ) (1,112 ) (Increase) decrease in prepaid and other receivables (200 ) 567 50 (Decrease) increase in accounts payables and accrued liabilities (4,002 ) 2,909 (2,963 ) Increase in income taxes receivable (190 ) - - (Decrease) increasein income taxes payable (188 ) (2,522 ) 552 31,698 27,769 26,791 Cash flows from financing activities Proceeds from issuance of common shares - 4,018 62,807 Proceeds from issuance of preferred shares 40,000 - - Preferred share issue costs (1,276 ) - - Dividends paid – common shares (23,486 ) (13,856 ) (7,209 ) Revolving debt facility - advances 169,110 - - Revolving debt facility - repayments (118,250 ) - - Revolving debt facility – financing costs (1,038 ) Repayment of other debt facility (26,365 ) 4,365 22,000 38,695 (5,473 ) 77,598 Cash flows from investing activities Activity in loans Funded (179,479 ) (208,392 ) (245,611 ) Repayments 79,238 192,325 91,912 Other (7,078 ) 7,880 8,342 Activity in investments Proceeds on sales - 18,181 124,909 Purchases - (488 ) (107,752 ) Activity in premises and equipment Proceeds on sales - - 356 Purchases (378 ) (563 ) (502 ) Net proceeds on sale and windup of subsidiaries - 106 - Decrease (increase) in restricted cash 8,438 (10,249 ) (304 ) (99,259 ) (1,200 ) (128,650 ) Unrealized foreign exchange gain (loss) on cash held in a foreign subsidiary 3 (118 ) 28 (Decrease) increase in cash deposits (28,863 ) 20,978 (24,233 ) Cashdeposits - beginning of year 30,484 9,506 33,739 Cashdeposits – end of year $ 1,621 $ 30,484 $ 9,506 Supplementary cash flow information (note18) The accompanying notes are an integral part of these consolidated financial statements. 8 Quest Capital Corp. Consolidated Balance Sheets As at December 31, 2008 and 2007 (Expressed in thousands of Canadian dollars) 1Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) business is to provide mortgage financings.Prior to 2008, the Company also provided a range of services including corporate finance, consulting, management and administrative services through its wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation, which were disposed of in December 2007 (note During 2007, Quest reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes commencing in 2008. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada). A MIC does not pay corporate-level income taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Dividend payments made to taxable Canadian shareholders are subject to Canadian tax as interest income.
